Exhibit 10.33
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (“Agreement”) is entered into as of the 1st day
of January, 2011 (the “Effective Date”), by and between Spirit AeroSystems, Inc.
(the “Company”) and Ronald C. Brunton (the “Consultant”).
     W I T N E S S E T H: That;
     WHEREAS, the Consultant has been a valuable executive employee of the
Company, having served in several Executive roles, including Chief Operations
Officer; and
     WHEREAS, the Consultant has retired from employment with the Company and
has provided valuable services to the Company throughout his career; and
     WHEREAS, the Company desires to engage the Consultant to continue to
provide post-retirement consulting services for the Company on the terms and
conditions set forth herein.
     NOW, THEREFORE, on the basis of the foregoing premises and the mutual
covenants and agreements set forth herein, the parties hereby agree as follows:
     1. Consulting Services. During the term of this Agreement, the Consultant
agrees to provide such consulting services for the Company as the Company may
reasonably request, including, but not limited to, making available to the
Company knowledge, information, and skills developed or acquired by the
Consultant during the Consultant’s employment with the Company. There will be no
fixed time or schedule for the performance of consulting services by the
Consultant, and the Consultant generally will determine the appropriate time,
place, and manner of performing consulting services. But the Consultant agrees
to use reasonable efforts to be available by phone or in person for the
performance of services, as reasonably requested by the Company, and the
Consultant will (absent unforeseeable circumstances) perform consulting services
at any times or places agreed in advance by the Consultant and the Company. The
Company will make reasonable office space and administrative support available
to the Consultant in connection with the performance of consulting services.
     2. Term and Termination. The initial term of this Agreement will begin on
the Effective Date and will end on the one-year anniversary of the Effective
Date. The Company will have the option to renew the Agreement for an additional
one-year term (a “renewal term”), if the Company notifies the Consultant at
least thirty days before the end of the initial term that the Agreement will be
renewed. The Agreement will terminate upon the earliest to occur of the
following: (i) mutual written agreement of the parties; (ii) the end of the
initial term, if the Agreement is not renewed; (iii) the end of the renewal
term, if the Agreement is renewed; (iv) the death or permanent disability of the
Consultant; (v) notice from the Company to the Consultant that one or more of
the conditions precedent set forth in Section 4 of this Agreement has not been
satisfied; or (vi) material breach of the Agreement by either party, if such
breach is not substantially cured within 10 days after the non-breaching party
gives written notice of the breach to the breaching party.

-1-



--------------------------------------------------------------------------------



 



     3. Compensation and Expenses. For all consulting services to be performed
by the Consultant pursuant to this Agreement, the Company will pay the
Consultant $6,000.00 per month (less authorized withholdings, if any) for each
month during the term of the Agreement. If the performance of consulting
services for the Company requires the Consultant to incur out-of-pocket expenses
(e.g., travel expenses), such expenses will be reimbursed by the Company in
accordance with the Company’s policies and practices, so long as (i) such
expenses are reasonable, and (ii) request for reimbursement of such expenses is
made in writing and is supported by adequate substantiation, as determined by
the Company. Travel expenses and any single item in excess of $250 will be
reimbursed only if approved in advance by the Company.
     4. Conditions Precedent. The Consultant acknowledges and agrees that
(i) satisfaction of the requirements set forth in this Section will be a
condition precedent to the Company’s obligation to pay the Consultant
compensation in accordance with this Agreement, and (ii) if the Consultant fails
to satisfy any of these requirements, no further amounts will be payable under
the Agreement and the Company may, at its option and upon notice to the
Consultant, immediately terminate the Agreement.
          (a) Non-Compete. During the term of this Agreement, the Consultant
will not, without the Company’s written consent, anywhere in the world, directly
or indirectly, own, be employed by, solicit sales for, invest in, participate
in, advise, consult with, or otherwise be connected in any way with any business
or entity that is engaged, in whole or in part, in any business that is
competitive with the business of the Company (or any portion thereof), except
for the exclusive benefit of the Company. Holding, directly or indirectly, not
greater than two percent of the outstanding securities of a company listed on or
through a national securities exchange will not, by itself, violate this
requirement.
          (b) Non-Solicitation. During the term of this Agreement, the
Consultant will not, without the Company’s written consent, directly or
indirectly, solicit or take any action to induce any employee to quit or
terminate their employment with the Company or the Company’s affiliates.
          (c) Confidentiality. The Consultant will not breach the duty of
confidentiality set forth in Section 5 of this Agreement.
          (d) Other Rights Preserved. Nothing in this Section eliminates or
diminishes rights that the Company may have with respect to the subject matter
hereof under other agreements, the governing statutes, or under provisions of
law, equity, or otherwise. Without limiting the foregoing, this Section does not
limit any rights the Company may have under any agreement with the Consultant
regarding trade secrets or confidential information.
     5. Confidentiality. The Consultant will not, at any time (before, during,
or after the term of this Agreement), use (other than for the benefit of the
Company) or disclose to any other person or business entity proprietary or
confidential information concerning the Company, the Company’s parent, or any of
their affiliates, or the Company’s, the Company’s parent’s, or any of their
affiliates’ trade secrets or inventions of which the Consultant has gained
knowledge either during the Consultant’s employment with the Company or during
the term of this

-2-



--------------------------------------------------------------------------------



 



Agreement. This paragraph will not apply to any such information that (i) the
Consultant is required to disclose by law; (ii) has been otherwise disseminated,
disclosed, or made available to the public; or (iii) was obtained after the term
of this Agreement from some source other than the Company, which source was
under no obligation of confidentiality.
     6. Status of Relationship. The Consultant will be an independent contractor
of the Company with respect to the consulting services performed under this
Agreement. The Consultant will not have the authority to incur any obligations
or liabilities on behalf of the Company, and the Consultant will not be entitled
to any employment status, benefits, or rights the Company may provide from time
to time to its employees (other than those benefits, if any, that are available
to the Consultant as a former employee of the Company). The Consultant will
provide the Company with a properly completed IRS Form W-9 and such other forms
or documents as the Company may reasonably request in connection with the
reporting of payments made to the Consultant for consulting services.
     7. Assignment. The rights and obligations of the Company under this
Agreement will be assignable to, will inure to the benefit of, and will be
binding upon, the Company’s successors and assigns. The Consultant will not have
the right to assign any of the rights or obligations contained in this
Agreement.
     8. Miscellaneous. This Agreement may be amended only in a writing signed by
all of the parties. The waiver by any party of a breach of any provision of this
Agreement will not operate as, nor be construed as, a waiver of any subsequent
breach hereof. This Agreement constitutes the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior oral or
written agreements or understandings pertaining thereto. This Agreement will be
governed by and construed in accordance with the laws of the State of Kansas.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the Effective Date.

                  SPIRIT AEROSYSTEMS, INC.            
 
               
By: 
/s/ Gloria Farha Flentje
 
      /s/ Ronald Brunton
 
    Name: Gloria Farha Flentje             Title: Senior Vice President of
Corporate             Administration and Human Resources            
 
  “Company”       “Consultant”    

-3-